DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. 2018-049871, filed on 16 March 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a receiving section that receives…” and “a registration section that provides…” in claim 1.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (see chat server, 16A)  as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
6.	Claims 4-9, 13-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 10-12, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanamoto et al. (US 2019/0258431 A1) (hereinafter as Yanamoto).

Regarding Claim 1. Yamamoto teaches a message providing device comprising: 
a receiving section (300) that receives a registration request for an association of a software robot program with an external device for each user, the software robot program operating on a message service in which a message is transmitted and received between users, to transmit and receive the message to and from a user (the bot application will transmit an already-registered message to the client application via the messaging service application.  The client application displays an already registered message on the conversation screen. Identification information that can individually identify the client application may be unique for each client application.  In addition, if user is required to log in to the client application when the client applications is to be used, this identification may be the identification information unique to the login user. The bot application transmits, to the Web application, a request to verify the connect ID included in the notification received in. The verification 
a registration section (300) that provides a plurality of same software robot programs for one user and registers one or a plurality of external devices different from each other in association with each of the plurality of same software robot programs in accordance with the request from the user (the authentication service is a service that performs access source authentication by using registered account information when it accepts access from the client terminal, the user of the client application has registered the information of the held (usable) printer in advance. The database stores account information already registered in the print service, information related to the printer held in an account, and information of an application which is to use the print service, pars [0054-0056] and [0085-0089 and in response to an issuance request, identification information that corresponds to the printing apparatus and is used for registration processing to use the printing apparatus from the messaging application, par [0007]).

Regarding Claim 2. Yamamoto teaches the message providing device according to claim 1, wherein, in a case of satisfying a predetermined condition, the registration section sequentially and additionally provides the software robot program for the user (If the connect ID is valid, the Web application 430 will return the printer ID and the printer information such as the printer type obtained from the temporary storage database together with the verification result to the bot application.  On the other hand, if the connect ID is invalid, the bot application will suspend the registration processing and will make a request to transmit a registration error message to the client application via the messaging service application, pars [0054-0056] and [0085-0089]).

Regarding Claim 3. Yamamoto teaches the message providing device according to claim 1, wherein the registration section provides the one software robot program for the user in an initial state, and the registration section additionally provides the software robot program for the user in a case of satisfying a predetermined condition(If the connect ID is valid, the Web application will return the printer ID and the printer information such as the printer type obtained from the temporary storage database together with the verification result to the bot application, , pars [0054-0056] and [0085-0089]).

Regarding Claim 10. Yamamoto teaches the message providing device according to claim 1, wherein the registration section registers the one or the plurality of external devices different from each other in association with each of the plurality of same software robot programs, in accordance with the registration request from the user (the database stores account information already registered in the print service, information related to the printer held in an account, and information of an application which is to use the print service and a plurality of applications may be set, par [0056] and a management table holds client application identification information, a printer ID, and a printer type name in association with each other, par [0095]).

Regarding Claim 11. Yamamoto teaches the message providing device according to claim 1, wherein the registration section registers the one or the plurality of external devices different from each other in association with each of the plurality of same software robot programs, in accordance with a switching request of the external device from the user (the database stores account information already registered in the print service, information related to the printer held in an account, and information of an application which is to use the print service and a plurality of applications may be set, par [0056] and 

Regarding Claim 12. Yamamoto teaches the message providing device according to claim 1, wherein the registration section changes an association between the plurality of same software robot programs, and the one or the plurality of external devices different from each other, in accordance with a request from the user and performs registration (the database stores account information already registered in the print service, information related to the printer held in an account, and information of an application which is to use the print service and a plurality of applications may be set, par [0056] and a management table holds client application identification information, a printer ID, and a printer type name in association with each other, par [0095] and in response to an issuance request, identification information that corresponds to the printing apparatus and is used for registration processing to use the printing apparatus from the messaging application, par [0007]).

Regarding Claim 15. Yanamoto further teaches the message providing device according to claim 1, wherein the external device is a printing device (registered printer, for example printer 500, par [0054]).
Regarding Claim 16. Yanamoto further teaches the message providing device according to claim 2, wherein the external device is a printing device (registered printer, for example printer 500, par [0054]).

Regarding Claim 17. Yanamoto further teaches the message providing device according to claim 3, wherein the external device is a printing device (registered printer, for example printer 500, par [0054]).

Regarding Claim 19, this non-transitory computer readable medium claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. Furthermore, Yamamoto teaches a non-transitory computer readable medium (see par [0010]).

Regarding Claim 20, this method claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. Furthermore, Yamamoto teaches a control method (see par [0009]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451